UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7925



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC PEARSON LEE,

                                             Defendant - Appellant.


Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CR-98-282)


Submitted:   February 24, 2005              Decided:   March 4, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Pearson Lee, Appellant Pro Se. Angela Hewlett Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Eric Pearson Lee, a federal prisoner, seeks to appeal the

district court’s order denying relief on his Fed. R. Civ. P.

60(b)(4) motions for relief from the district court’s earlier

judgment denying his 28 U.S.C. § 2255 (2000) motion.                   An appeal may

not be taken from the final order in a habeas proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 370

(4th Cir. 2004) (applying the COA requirement to appellate review

of   the    denial    of   a   Rule     60(b)    motion).       A    certificate     of

appealability will not issue for claims addressed by a district

court      absent    “a    substantial      showing      of    the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.             See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                   We have independently

reviewed     the    record     and    conclude   that    Lee   has    not    made    the

requisite     showing.         Accordingly,       we    deny   a     certificate     of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately




                                         - 2 -
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                              - 3 -